 1                                                                     The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                                        UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF WASHINGTON
 8                                                 AT SEATTLE
 9

10    CHAMBER OF COMMERCE OF THE
      UNITED STATES OF AMERICA; and
                                                             No. 17-cv-00370-RSL
11    RASIER, LLC

12                                          Plaintiffs,      ORDER GRANTING
               v.                                            STIPULATED MOTION TO
13                                                           RENOTE HEARING DATE FOR
      CITY OF SEATTLE; SEATTLE                               PLAINTIFFS’ MOTION FOR
14    DEPARTMENT OF FINANCE AND                              SUMMARY JUDGMENT AND
      ADMINISTRATIVE SERVICES; and FRED                      TO EXTEND DEADLINE FOR
15    PODESTA, in his official capacity as Director,         RESPONDING TO DISCOVERY
      Finance and Administrative Services, City of           REQUESTS
16    Seattle,
17                                          Defendants.
18

19             This matter comes before the Court on the parties’ Stipulated Motion to Renote Hearing

20    on Plaintiffs’ Motion for Summary Judgment and Extend Discovery Deadline. (Dkt. # 108). The

21    parties seek to renote the hearing date for Plaintiffs’ Motion for Summary Judgment. (Dkt. # 100)

22    to February 7, 2020, and to extend the deadline for responding or objecting to Seattle’s First Sets

23    of Discovery Requests for Production to Defendants by sixty days.

24             For all the foregoing reasons, the Stipulated Motion to Renote Hearing on Plaintiffs’

25    Motion for Summary Judgment and Extend Discovery Deadline is GRANTED. The Clerk of

26

27
     ORDER GRANTING STIPULATED MOTION TO RENOTE HEARING ON
     PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND TO EXTEND
                                                                                 Davis Wright Tremaine LLP
     DISCOVERY DEADLINE - 1                                                               L AW O F FI CE S
      4819-6356-9567v.1 0096932-000036                                              920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
 1    the Court is directed to renote plaintiffs’ motion for summary judgment on the Court’s calendar

 2    for Friday, February 7, 2020.

 3
               Dated this 7th day of August, 2019.
 4

 5                                                        A
 6                                                        Robert S. Lasnik
                                                          United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING STIPULATED MOTION TO RENOTE HEARING ON
     PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND TO EXTEND
                                                                               Davis Wright Tremaine LLP
     DISCOVERY DEADLINE - 2                                                             L AW O F FI CE S
      4819-6356-9567v.1 0096932-000036                                            920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206.622.3150 main · 206.757.7700 fax
